     Case 8:19-cr-00061-JVS Document 615 Filed 08/01/21 Page 1 of 7 Page ID #:11163




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
 3   17 Corporate Plaza, Suite 254
     Newport Beach, California 92660
 4   Tel (949) 481-4900
     Fax (949) 706-9994
 5
 6
     Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 7
 8                            UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS

12
                 Plaintiff,                       DEFENDANT’S TRIAL BRIEF IN
                        v.                        ADVANCE OF TESTIMONY OF
13                                                GOVERNMENT WITNESS FILIPPO
     MICHAEL JOHN AVENATTI,                       MARCHINO
14
15
                 Defendant.

16
17         Defendant Michael John Avenatti (“Mr. Avenatti”), through advisory counsel, H.
18   Dean Steward, hereby files his trial brief in advance of testimony of government witness
19   Filippo Marchino, who is expected to testify on Tuesday, August 3, 2021.
20
     Dated: August 1, 2021                       Respectfully submitted,
21
                                                 /s/ Michael J. Avenatti
22
                                                 Defendant
23                                               MICHAEL JOHN AVENATTI
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 615 Filed 08/01/21 Page 2 of 7 Page ID #:11164




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3   I.    INTRODUCTION AND FACTUAL BACKGROUND
 4         The government has informed Mr. Avenatti that they intend on calling attorney
 5   Filippo Marchino as a government witness on Tuesday, August 3, 2021. Mr. Marchino
 6   previously worked with the defendant on various lawsuits, represented the defendant as
 7   an attorney and was a friend of the defendant’s. His offices were searched by multiple
 8   federal agents on March 25, 2019 and he appears to have previously been a target for
 9   potential criminal prosecution. Mr. Marchino subsequently entered into a written proffer
10   agreement with the government.
11         There is substantial reason to believe that the government has not complied with
12   their obligations under Brady, Bundy, Price and Giglio as it relates to Mr. Marchino. In
13   particular, the defendant believes that the government is in possession of documents and
14   materials relating to his past fraudulent and possible criminal conduct and prior instances
15   of dishonesty that have not been produced. Further, the defendant anticipates significant
16   cross-examination at trial regarding Mr. Marchino’s reputation for, and prior instance of,
17   untruthfulness pursuant to Fed R. Evid. 608. Accordingly, defendant submits this trial
18   brief in advance of Mr. Marchino’s testimony.
19   II.   ARGUMENT AND LEGAL AUTHORITY
20         A.     The Government’s Obligations Under Rule 16, Brady, Giglio and
21                Their Progeny
22         The law is clear that the government is required to promptly produce to the
23   defense all favorable information to the defense, regardless of materiality – otherwise
24   known as Brady material. See, e.g., United States v. Bundy, 968 F.3d 1019, 1033 (9th
25   Cir. 2020)(requiring all favorable evidence to be disclosed by prosecutors pretrial,
26   without regard to materiality: “[T]rial prosecutors must disclose favorable information
27   without attempting to predict whether its disclosure might affect the outcome of the trial.
28
                                                  2
     Case 8:19-cr-00061-JVS Document 615 Filed 08/01/21 Page 3 of 7 Page ID #:11165




 1   . . . The retrospective definition of materiality is appropriate only in the context of
 2   appellate review” and not at the trial level.)(citation omitted); United States v. Price, 566
 3   F.3d 900 (9th Cir. 2009)(requiring prosecutors to produce all potentially exculpatory or
 4   otherwise favorable evidence without regard to how the withholding of such evidence
 5   might be viewed as affecting the outcome of the trial); United States v. Olsen, 704 F.3d
 6   1172, 1183 n.3 (9th Cir. 2013)(explaining that a prosecutor should not produce only
 7   what he considers “material” because it is “just too difficult to analyze before trial” what
 8   may be material). See also California RPC 3.8 (applicable to federal prosecutors
 9   pursuant to 28 U.S.C. § 530B(a) and requiring disclosure to the defense without regard
10   to materiality); Justice Manual 9-5.001(B)(1) (requiring AUSAs to “err on the side of
11   disclosing exculpatory and impeaching evidence.”).
12         In Giglio v. United States, 405 U.S. 150 (1972), the Supreme Court extended the
13   government’s Brady obligations to include all information in the possession of the
14   government that may be used to impeach a witness. This includes, but is not limited to,
15   all information in the government’s possession that may bear on a witness’s credibility
16   or demonstrate untruthfulness, regardless of whether such information is within the files
17   of the prosecutors.
18         Further, the government’s Brady/Giglio obligations to promptly provide favorable
19   information to the defense are not diminished by the fact that such information may also
20   be required to be produced later pursuant to 18 U.S.C. § 3500 (the “Jencks Act”) or by
21   the fact that such information need not be produced according to Rule 16. See, e.g.,
22   Advisory Committee Note to Fed. R. Crim. P. 16 (1974) (“the rule is designed to
23   prescribe the minimum amount of discovery to which the parties are entitled.”).
24         Finally, Rule 16 requires prosecutors to disclose any information to the defense
25   that may assist the defense in preparing a defense. See, e.g., U.S. v. Hernandez-Meza,
26   720 F.3d 760, 768 (9th Cir. 2013)(Rule 16(a)(1)(E) requires disclosure of any relevant
27   information that “would have helped [defendant] prepare a defense . . . even if it simply
28
                                                   3
     Case 8:19-cr-00061-JVS Document 615 Filed 08/01/21 Page 4 of 7 Page ID #:11166




 1   causes a defendant to ‘completely abandon’ a planned defense and take an entirely
 2   different path”). Even where doubt exists as to the usefulness of the evidence to the
 3   defendant, the government must resolve all such doubts in favor of full disclosure. See
 4   United States v. Paxson, 861 F.2d 730, 737 (D.C. Cir. 1988).
 5         Accordingly, the government is obligated to produce to the defense any and all
 6   information relating to Mr. Marchino’s credibility, including any and all information
 7   relating to any prior dishonest or fraudulent acts committed by Mr. Marchino.
 8         B.     Fed. R. Evid. 608
 9         Fed. R. Evid. 608 provides as follows:
10
11
           (a) Reputation or Opinion Evidence. A witness’s credibility may be
               attacked or supported by testimony about the witness’s reputation for
12             having a character for truthfulness or untruthfulness, or by testimony in
13             the form of an opinion about that character. But evidence of truthful
               character is admissible only after the witness’s character for truthfulness
14             has been attacked.
15
           (b) Specific Instances of Conduct. Except for a criminal conviction under
16             Rule 609, extrinsic evidence is not admissible to prove specific instances
17             of a witness’s conduct in order to attack or support the witness’s
               character for truthfulness. But the court may, on cross-examination,
18             allow them to be inquired into if they are probative of the character for
19             truthfulness or untruthfulness of:
                  (1) the witness; or
20                (2) another witness whose character the witness being cross-
21                examined has testified about.

22         By testifying on another matter, a witness does not waive any privilege
23         against self-incrimination for testimony that relates only to the witness’s
           character for truthfulness.
24
     (emphasis added).
25
           Thus, Rule 608 enables a lawyer to ask targeted and damaging questions about a
26
     witness’s past bad actions, or specific instances of misconduct, during cross-
27
     examination. And at its core, Rule 608(b) permits any questions on cross-examination
28
                                                  4
     Case 8:19-cr-00061-JVS Document 615 Filed 08/01/21 Page 5 of 7 Page ID #:11167




 1   that relate to specific instances of misconduct in the witness’s past, so long as the lawyer
 2   has a good-faith basis to believe that such instances of misconduct are probative of the
 3   witness’s character for truthfulness or untruthfulness. The rule’s broad scope captures
 4   any instances where the witness lied or acted in a dishonest or deceitful way, with no
 5   explicit time or substance restrictions. This could include virtually any dishonest conduct
 6   in the witness’s past, from lying in a lawsuit to failing to file tax returns to more serious
 7   allegations of misconduct, like theft, bribery or fraud. The conduct need not even amount
 8   to a criminal action, as criminal conduct is covered by a separate rule of evidence – Fed.
 9   R. Evid. 609.
10          Accordingly, Rule 608 opens a wide door to possible impeachment of Mr.
11   Marchino. For instance, evidence of any prior frauds purported by Mr. Marchino is
12   probative of his untruthfulness and therefore admissible. See e.g. United States v. Gay,
13   967 F.2d 322, 328 (9th Cir. 1992); United States v. Jackson, 882 F.2d 1444, 1447-48
14   (9th Cir. 1989).
15          Even though the Federal Rules of Evidence generally prohibit introducing
16   evidence of a person’s character or character trait, the general prohibition against
17   character evidence only applies if the evidence is offered to prove propensity, or that the
18   person acted in accordance with that character trait on a particular date and time. Rule
19   608, however, specifically permits questioning on a witness’s character for truthfulness
20   or untruthfulness not to prove propensity, but rather to assess the witness’s honesty and
21   credibility. This is an explicit acknowledgement of the basic premise that every witness
22   who testifies places their character for truthfulness or untruthfulness at issue. Mr.
23   Marchino is no different and the government was undoubtedly aware of this standard
24   before choosing to call him as a witness.
25
26   III.   CONCLUSION
27          For each of the above stated reasons, defendant respectfully requests that the
28   Court (1) direct the government to ensure that all information required pursuant to Rule
                                                 5
     Case 8:19-cr-00061-JVS Document 615 Filed 08/01/21 Page 6 of 7 Page ID #:11168




 1   16, Brady, Giglio, Bundy, Price, and/or Olsen is produced to the defendant before Mr.
 2   Marchino takes the stand and (2) permit broad cross-examination of Mr. Marchino
 3   pursuant to Fed. R. Evid. 608.
 4
      Dated: August 1, 2021                   Respectfully submitted,
 5
 6                                           /s/ Michael J. Avenatti

 7                                           Defendant
                                             MICHAEL JOHN AVENATTI
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
     Case 8:19-cr-00061-JVS Document 615 Filed 08/01/21 Page 7 of 7 Page ID #:11169




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 4
 5   92660. I am not a party to the above-entitled action. I have caused, on August 1, 2021,

 6   service of the:
 7
              DEFENDANT’S TRIAL BRIEF IN ADVANCE OF TESTIMONY OF
 8                  GOVERNMENT WITNESS FILIPPO MARCHINO
 9   on the following party, using the Court’s ECF system:
10
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
12   I declare under penalty of perjury that the foregoing is true and correct.
13   Executed on August 1, 2021
14
15                                           /s/ H. Dean Steward

16                                           H. Dean Steward

17
18
19
20
21
22
23
24
25
26
27
28
